Citation Nr: 1409949	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-39 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for chronic upper respiratory infections, claimed as chest congestion and chest pain, to include as secondary to service-connected allergic rhinitis and/or Eustachian tube dysfunction with otitis media.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is of record.  

The Board remanded this matter in September 2013 for further development. 

In January 2014, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  A response was received February 2014.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence is at least in equipoise on whether the Veteran's service-connected allergic rhinitis and Eustachian tube dysfunction with otitis media caused the Veteran's chronic upper respiratory infections (claimed as chest congestion and chest pain).
CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, chronic upper respiratory infections are caused by service-connected allergic rhinitis and Eustachian tube dysfunction.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran filed a service connection claim chronic/recurrent upper respiratory infections (claimed as chest congestion and chest pain) in November 2007.  She contends that her chronic/recurrent upper respiratory infections are related to active military service as she had several upper respiratory infections during military service and/or they are caused by her service-connected allergic rhinitis and/or Eustachian tube dysfunction with otitis media.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In assessing the Veteran's service connection claim for chronic/recurrent upper respiratory infections, the Board must first determine whether the Veteran has a current diagnosis of the claimed disability.  An August 2013 private treatment record shows that the Veteran has a current diagnosis of chronic recurrent upper respiratory infections.  Accordingly, the evidence of record shows that the Veteran has a current diagnosis of the claimed disability.

With respect to the issue of whether the Veteran's chronic recurrent upper respiratory infections is secondary to her service-connected allergic rhinitis and/or Eustachian tube dysfunction with otitis media, the record contains conflicting medical opinions.  The Veteran's private physician provided a letter dated in August 2013 asserting that the Veteran's allergic rhinitis and Eustachian tube dysfunction causes her to have chronic recurrent upper respiratory infections.  Furthermore, a VA medical expert provided the opinion that the Veteran's chronic/recurrent respiratory infections are at least as likely as not etiologically related to her service-connected condition.  The Board finds that the private medical opinion and opinion from the VHA medical expert are probative as the physicians were aware of the Veteran's pertinent medical history.  The Board also notes that a VA examiner in October 2013 determined that the Veteran did not have a separate diagnosis of  recurrent chronic/recurrent respiratory infections, but that she has recurrent upper respiratory symptoms most of which are related to her allergies.  

In contrast, after review of the claims file and evaluating the Veteran, the VA examiner in February 2009 provided the opinion that the Veteran's upper respiratory infections are less likely as not caused by or related to allergic rhinitis as the medical literature does not support the relationship between allergic rhinitis and upper respiratory infections.  He explained that allergies are related to the immune system; while upper respiratory infections are usually due to viruses and sometimes bacteria.  The Board finds that this opinion is probative as the VA examiner reviewed the claims file and provided a clear explanation for his opinion.

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinion over the positive medical opinions.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's chronic upper respiratory infections are caused by his service-connected allergic rhinitis and Eustachian tube dysfunction and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for chronic upper respiratory infections is warranted.






						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for chronic upper respiratory infections, claimed as chest congestion and chest pain, as secondary to service-connected allergic rhinitis and Eustachian tube dysfunction with otitis media is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


